DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 23 September 2022 has been entered.  
Status of the Claims
Applicant amended claims 1, 10, and 35.  Claims 5, 8, 18, 20, 30, and 33 were cancelled previously by Applicant.  Claims 1-4, 6, 7, 9-17, 19, 21-29, 31, 32, 34, and 35 are pending.  Claims 24-29, 31, and 32, which are directed to non-elected Invention II, and claims 21-23 and 34, which are directed to Invention III, remain withdrawn from consideration.  37 CFR 1.142(b).  Claims 1-4, 6, 7, 9-17, 19, and 35 are considered below. 
Status of the Rejections and Objections
The objection to claim 35 on the basis of an informality is withdrawn in view of Applicant’s claim amendment.
The rejection of claims 1-4, 6, 7, 10-17, 19, and 35 under 35 U.S.C. 112(a) is new.
The rejection of claims 1-4, 6, 7, 9-17, 19, and 35 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendment to claim 1.
The rejection of claims 1-4, 6, 7, 9, 10, 13, 14, 19, and 35 under 35 U.S.C. 103 as being unpatentable over Gillberg ’541 (US 2013/0236541 A1) in view of Kamada (US 5,384,130) is (i) maintained as to claims 1-4, 6, 7, 10, 13, 14, 19 and 35, and (ii) withdrawn as to claim 9.  The 37 CFR 1.132 Declaration filed 23 September 2022, which is considered in paragraphs 50-53 of this Office action, succeeds in rebutting the §103 rejection of claim 9.
The rejection of claims 11 and 12 under 35 U.S.C. 103 as being unpatentable over Gillberg ’541 (US 2013/0236541 A1) in view of Kamada (US 5,384,130), as applied above, and further in view of Fisher (“Milling of active pharmaceutical ingredients.” Encyclopedia of Pharmaceutical Technology (2007) 2339-2351) is maintained.
The rejection of claims 1-4, 6, 7, 9-17, 19, and 35 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,975,046 B2 in view of Gillberg ’541 (US 2013/0236541 A1), Kamada (US 5,384,130), and Fisher ("Milling of active pharmaceutical ingredients." Encyclopedia of Pharmaceutical Technology (2007) 2339-2351) is maintained except as to claim 9.
The provisional rejection of the claims on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of co-pending Application No. 17/113,966 is withdrawn.  The examiner acknowledges the Terminal Disclaimer filed 22 February 2022, which concerns co-pending Application No. 17/113,966, has been approved by the Patent Office.
The objection to claim 9 is new.  
Claim Rejections - 35 U.S.C. 112(a) - Scope of Enablement
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-4, 6, 7, 10-17, 19, and 35 are rejected under 35 U.S.C. 112(a) because the specification — while being enabling for forming a coating layer, as defined in claim 1, that comprises a film-forming polymer — does not reasonably provide enablement for forming the coating layer defined in claim 1 in the absence of a film-forming polymer.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics, 8 USPQ2d 1217 (Fed. Cir. 1988)).  MPEP § 2164.01.  Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors.  MPEP § 2164.01(a).  These factors were outlined in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) and include the following:  (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of any working examples; and (8) the quantity of experimentation necessary needed to practice the claimed invention based on the content of the disclosure.  MPEP § 2164.01(a).  These factors are addressed below.
The breadth of the claims.  Limitation (b) of claim 1 concerns the coating layer.  The claim requires the presence of odevixibat in the coating layer at a concentration of about 0.1 to about 5.0 wt% by weight of the particle.  The claim additionally requires that each particle contains substantially the same amount of odevixibat.  The odevixibat agglomerates in the coating layer must have a d90 particle size distribution of less than 15 µm.  However, the claims are silent as to which pharmaceutical excipients, or classes of pharmaceutical excipient, are included in the coating layer.  It is worth emphasizing that the only required constituent of the coating layer is odevixibat (the active pharmaceutical ingredient).  The genus of excipients is vast and diverse.  Accordingly, the claims are broad.
The nature of the invention.  The claimed invention has considerable complexity because it is directed to the pharmaceutical arts, particularly the formation of coating layers in the context of granulation.
The state of the prior art.  There is relevant art concerning fluid bed granulation, which is the method of forming the coating layer exemplified in the specification of the present application, as originally filed.  Page 56 at lines 19-24.  The relevant art includes the following reference: Parikh, Dilip M., and David M. Jones. “Batch Fluid Bed Granulation.” Handbook of Pharmaceutical Granulation Technology (2010): 204-260.  Parikh evidences that fluid bed granulation entails “particle coating by spraying binder, or polymer solution from top, bottom, and tangential location to produce granules or modified release particles or pellets.”  (Emphasis added) Page 204.  Binders are discussed further on pages 224-225.  There is no relevant art concerning fluid bed granulation in the absence of a binder or polymer.
The level of one of ordinary skill.  In view of the breadth of the claims, the state of the art, the nature of the invention, and the state of the prior art, the level of ordinary skill is high, i.e., a person of ordinary skill in the art typically has a Ph.D. in organic chemistry, polymer chemistry, chemical engineering, pharmacology, or a closely-related scientific discipline, and several years of relevant work experience.
The level of predictability in the art.  The field of pharmaceutical formulations development and manufacture is considered unpredictable.
The amount of direction provided by the inventors.  The direction provided by the inventors is very limited relative to the breadth of the coating layer limitation.  No hierarchy of preference or other guidance is described in the specification relative to the formation of the coating layer, other than directing the reader to the coating process of Example 1 (page 56).  See, e.g., page 58 (“The obtained odevixibat coating suspension was used for coating microcrystalline cellulose (MCC) spheres in accordance with the coating process described in Example 1.”).  
The existence of any working examples.  The only exemplified coating process is set forth on page 56 of the specification.  The process utilizes fluid-bed granulation.  The coating suspension applied in that process comprises odevixibat and the following film-forming polymer: hypromellose.  Specification, page 55, at lines 21-24.  
The quantity of experimentation.  Given the nature of the claimed invention and the limited number of working examples, among the other observations made above, very significant and lengthy experimentation would have to be undertaken before a person having ordinary skill in the art could practice the full scope of the claimed invention.  Considerable laboratory experimentation would be required to identify a coating process for odevixibat that both (i) satisfies the parameters recited in claim 1 and (ii) does not require a film-forming polymer.  
On the basis of the foregoing factors and observations, the examiner concludes that Applicant’s specification does not reasonably provide enablement for forming the coating layer defined in claim 1 without a film-forming polymer.  Consequently, a person having ordinary skill in the art could not practice the full scope of Applicant’s invention, as claimed, without first engaging in undue experimentation.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 10, 13, 14, 19, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg ’541 (US 2013/0236541 A1) in view of Kamada (US 5,384,130).  
Gillberg is directed to pharmaceutical compositions comprising ileal bile acid transporter (IBAT).  Title/Abstract.  
Gillberg discloses the chemical structures of fourteen compounds that are especially preferred IBAT inhibitors, all of which are benzothiadiazepines.  Table 1 at para. [0506].  The compound identified in Table 1 as Compound 5 is odevixibat.  See also paras. [0480]-[0481].  This is further evidenced by page 1 of the specification of the present application, as originally filed on 10 July 2019.  
In Formulation Example 17 (paras. [0511]-[0513]), Gillberg discloses a multiparticulate unit dosage form in which coated beads having an inert core (nonpareil spheres) are filled into hard gelatin capsules.  The coating solution, which comprises hydroxypropyl methylcellulose (a/k/a hypromellose) and the IBAT inhibitor identified as Compound 14 (see Table 1), is sprayed onto the nonpareil spheres using a fluidized bed apparatus.  The concentration of the IBAT inhibitor in the coated beads (particles) is 10 mg / 549.4 mg, which is equivalent to 1.82 wt%.  MPEP § 2131.03 (anticipation of ranges) or MPEP § 2144.05(I) (obviousness of ranges).  A person having ordinary skill in the art, following a review of Table 1, would have readily envisaged modifying Formulation Example 17 by substituting the IBAT inhibitor odevixibat (Compound 5) for the IBAT inhibitor identified as Compound 14.
Furthermore, Gillberg discloses that for wet granulation, pure water is preferred over organic solvents or aqueous solutions due to environmental considerations (para. [0442]) and identifies spray-granulation in a fluid bed as a species of wet granulation (para. [0441]).  In Formulation Example 18 (paras. [0514]-[0515]), the IBAT inhibitor (Compound 14) is suspended in water and then sprayed in a fluidized bed apparatus.  Given the substantial structural similarity between Compound 14 and odevixibat (Compound 5) shown in Table 1, it would have been obvious to select pure water as the solvent for a coating solution or suspension that comprises odevixibat.  The foregoing selection would have been made to render the manufacturing process of the odevixibat formulation more environmentally friendly.  This observation is relevant to the new dose uniformity and d90 particle size limitations now recited in claims 1 and 35, which Applicant attributes to applying a homogeneous suspension of odevixibat in water to microcrystalline spheres.  Reply (01 December 2021) at pp. 8-10.  
Although Gillberg discloses that “celluloses” can be selected as the seed/spheres that serve as the inert cores (para. [0449]), Gillberg is silent as to whether cores comprising microcrystalline cellulose can be substituted for the nonpareil spheres of Formulation Example 17.  Therefore, Gillberg does not satisfy the limitation introduced in claim 7.
More importantly, Gillberg is silent also as to the particle size of the coated beads and, consequently, does not satisfy the following claim 1 limitation: “wherein each particle is between about 0.1 and about 1.5 mm in size.”
As explained below, the following reference compensates for both those deficiencies: Kamada.
Kamada is directed to spherical seed cores, spherical granules, and process for production thereof (title).
Kamada teaches that nonpareil seed cores are composed of sucrose or sucrose/starch.  Column 1, lines 39-41.  
Kamada additionally teaches as follows: “Nevertheless, in a process for the preparation of a pharmaceutical wherein seed cores composed of sucrose or sucrose/starch are coated with a powder containing an active ingredient, using a binder aqueous solution, and further coated by spraying an aqueous solution or suspension of a coating agent, certain problems arise.  For example, sucrose, which is a main ingredient of the seed cores, is dissolved, the surface of the seed cores becomes tacky, and the seed cores exhibit a high friability.  These problems cause disadvantages, such as aggregation of granules, adhesion of granules to a wall of a coating machine, and a lowered yield.  Moreover, the resulting granules have a problem in that the dissolution rate of the active ingredient from the granules is lowered with the passage of time.  Further, upon administration, since sucrose, a main ingredient of the seed cores, is gradually dissolved.  This results in a reduction of the strength of the granules.  An intestinal movement may therefore break the coating of the granules.  Since this coating is intended to control the dissolution of the active ingredient, a highly undesirable dissolution profile may appear.”  (Emphasis added) Column 2, lines 12-33.  
Kamada discovered that the foregoing problems “can be resolved by providing pharmacologically inactive spherical seed cores containing at least 50% of microcrystalline cellulose having an average degree of polymerization of between 60 and 375.”  (Emphasis added) Column 2, lines 36-41.  
Kamada teaches that “[i]f the particle size of the seed cores is less than 100 µm, the coating operation becomes difficult and results in an increase in aggregation of granules.”  Column 3, lines 65-67.  “If it is more than 1000 µm,” Kamada continues, “the amount of pharmacologically active ingredients to be coated is limited.”  Columns 2-3 (bridging sentence).  “It is preferably 150 to 700 µm, and more preferably 200 to 700 µm.”  Column 3, lines 1-2.  
Kamada teaches that, advantageously, aggregation was reduced by 90% and yield was increased by 5% by substituting microcrystalline cellulose seed cores for conventional seed cores such as nonpareil.  Column 12, lines 8-21.  Additionally, Kamada teaches that “upon administration in vivo, the spherical granules are only slightly disintegrated by intestinal movement and provide a desirable dissolution profile.”  Column 12, lines 29-31.  
Prior to the time of filing the present application, the teachings of Kamada would have motivated a person having ordinary skill in the art to modify Formulation Example 17 of Gillberg by substituting spheres comprising microcrystalline cellulose for the nonpareil spheres, in an effort to yield an IBAT inhibitor formulation (i) having a release profile that was less susceptible to being influenced or perturbed by digestion and (ii) in which the manufacturing process relating thereto advantageously had reduced microparticulate aggregation and increased yield.  In regard to the particle size limitation of “about 0.1 mm to about 1.5 mm” recited in claim 1, Kamada teaches a most-preferred microcrystalline cellulose (MCC) seed core particle size of 200 to 700 µm (column 4, line 2).  Considering that the weight of the coating (49.4 mg) in Formulation Example 17 comprises only 8.99 wt% of the coated bead (particle), the examiner concludes that the application of that coating to the MCC seed cores is not going to yield a particle that breaches the high end of Applicant’s claimed particle size range, i.e., about 1.5 mm.  MPEP § 2144.01 (“‘[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.’”), quoting In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  This rationale applies also to claim 14, which recites a maximum particle size of “about 1.0 mm.”  
In further regard to the new dose uniformity and d90 particle size limitations now recited in claims 1 and 35, the examiner notes that the three modifications of Formulation Example 17 set forth above — i.e., substituting Compound 5 (odevixibat) for Compound 14, substituting pure water for 99% ethanol, and substituting MCC seed cores for the nonpareil seed cores — yield a manufacturing process that is substantially identical to the manufacturing process described in Example 1 (pages 54-57) of the present specification, as originally filed.  This provides a sound basis for the examiner’s position that the dose uniformity and d90 particle size limitations are inherent.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  Applicant is additionally referred to MPEP § 2145(II), which provides that “‘[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious’” (quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Therefore, claims 1, 7, 14, and 35 are prima facie obvious.  
Regarding claims 2-4, Table 1 of Gillberg discloses that odevixibat (Compound 5) has an inhibition of 74%, which is substantially higher than that of Example 14 (28%).  Similarly, Table 1 discloses that the IC50 of odevixibat is 0.16 nM, which is much lower than that of Compound 14 (1.2 nM).  That data, which indicates that odevixibat is a significantly more potent IBAT inhibitor than Compound 14, would have led a person having ordinary skill in the art to engage in routine experimentation with concentrations of odevixibat lower than the concentration 1.82 wt% selected in Formulation Example 17.  MPEP § 2144.05(II) (routine experimentation) and MPEP § 2144.01 (quoted supra).  
Regarding claim 6, Kamada teaches that the microcrystalline seed cores do not contain an active pharmaceutical agent.  Column 3, lines 24-27.  The examiner notes that the nonpareil spheres (cores) of Formulation Example 17 of Gillberg, even prior to modification, did not comprise odevixibat (or other API).
Regarding claim 10, Gillberg teaches that Example 14 and the other benzothiadiazepines (e.g., odevixibat) disclosed in Table 1 can be suspended in water prior to being sprayed onto the cores during fluid-bed granulation.  Paragraph [0515].  Additionally, Kamada (like Gillberg) teaches that water is preferable due to environmental concerns relating to organic solvents.  Column 2, lines 3-11.  
Regarding claim 13, the coating layer disclosed in Formulation Example 17 of Gillberg does not comprise a surfactant.  Paragraphs [0511]-[0513].  
Regarding claim 19, the odevixibat multiparticulates contained in the hard gelatin capsule are capable of being sprinkled onto food or into a beverage, for example.  Thus, Formulation Example 17, as modified by Kamada, qualifies as a pediatric formulation.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  
Response to Applicant’s 37 CFR 1.132 Declaration
The following remarks are provided in response to the 37 CFR 1.132 Declaration filed 23 September 2022, which was executed by Dr. Per-Goran Gillberg:
The burden is on Applicant to establish, through evidence, that the results of the claimed invention are superior and unexpected.  MPEP § 716.02(b)(I).  “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.”  MPEP § 716.02(c)(I).  With these principles in mind, the examiner makes the following findings concerning the Gillberg Declaration:
Paragraph 6 of the Gillberg Declaration, which is set forth on page 13, is considered especially probative.  That paragraph establishes that wet milling achieved superior, unexpected results in relation to the narrow d90 particle size distribution of the odevixibat agglomerates.  However, the claims of the present application are not merely directed to the agglomerates.  Rather, they are directed to an odevixibat formulation that comprises particles having a core and a coating layer, wherein odevixibat agglomerates are a constituent of the coating layer.  Page 11 of the Gillberg Declaration establishes that it is possible to form a coating layer comprising those agglomerates on microcrystalline cellulose (MCC) spheres when hypromellose (Methocel® E3 Premium) is included in the coating suspension.  But, the Gillberg Declaration is silent as to whether the coating layer, as defined in claim 1, can be successfully formed in the absence of hypromellose or other film-forming polymer.  For example, can the dose uniformity requirement of claim 1 be achieved without a film-forming polymer?  Can the weight percent range of about 0.1 to about 5.0 be achieved without a film-forming polymer?  These observations are relevant because none of the claims, except for claim 9, requires that the coating layer comprises hypromellose or other film-forming polymer.  Consequently, the Gillberg Declaration is not commensurate in scope with claims 1-4, 6, 7, 10, 13, 14, 19, and 35.  MPEP § 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”).  
In sum, the foregoing §103 rejection is maintained as to claims 1-4, 6, 7, 10, 13, 14, 19, and 35 only.  The Gillberg Declaration succeeds in rebutting the foregoing §103 rejection as previously applied to claim 9.
*     *     *
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gillberg ’541 (US 2013/0236541 A1) in view of Kamada (US 5,384,130), as applied above in the §103 rejection of claims 1-4, 6, 7, 10, 13, 14, 19 and 35, and further in view of Fisher (“Milling of active pharmaceutical ingredients.” Encyclopedia of Pharmaceutical Technology (2007) 2339-2351).
Neither Gillberg nor Kamada teaches the limitations recited in claims 11 and 12, which respectively concern wet milling of odevixibat and an exclusion of odevixibat agglomerates larger than 200 µm.  As explained below, Fisher compensates for these deficiencies.
Fisher is directed to the milling of active pharmaceutical ingredients (title).
Fisher teaches as follows:  “Physical properties of active pharmaceutical ingredients (APIs) can impact their effectiveness in the body and influence formulation development and design.  While some of these properties are not easily adjustable, particle size and surface area can usually be changed with resulting improvement in performance.  In most cases, it is necessary to reduce particle size, which is frequently accomplished by comminution or milling.”  Page 2339, left column.  
Fisher further teaches that “[p]article size reduction is typically used to enhance dissolution rate and/or bioavailability of APIs with limited in vivo solubility.”  Id.  “Small particle sizes may be important for controlling dose uniformity in the final formulation, especially for low doses.”  (Emphasis added) Page 2339, right column.  
Fisher teaches there are two types of milling: wet and dry.  Page 2340, including Table 1.  According to Fisher, “[s]lurry or ‘wet’ milling (i.e., particle size reduction when solid particles are suspended in a liquid medium) has a number of potential advantages over dry milling.”  Page 2341, right column.  Figure 1 of Fisher (page 2341) teaches that wet milling techniques — i.e., rotor-stator and cavitation — achieve average particles sizes of less than 25 µm.  Fisher teaches that dry milling can cause undesirable agglomeration of milled particles that may hinder the API dispersion during formulation.  Page 2345, left column.  
Prior to the time of filing the present application, the teachings of Fisher would have motivated a person having ordinary skill in the art to modify Gillberg by wet milling the odevixibat, in an effort to (i) enhance its bioavailablity and/or (ii) increase dose uniformity in the final formulations, considering odevixibat is an especially potent IBAT inhibitor that likely exhibits therapeutic effects at very low doses (see Gillberg, Formulation Example 17 and Table 1 at Examples 5, 14).  Because wet milling, unlike dry milling, is not susceptible to causing agglomeration of milled particles, claim 12 is considered satisfied, given that wet milling achieves an average particle size of less than 25 µm.  In sum, claims 11 and 12 are prima facie obvious.  MPEP § 2113(II) (“‘The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature’ than when a product is claimed in the conventional fashion.”), quoting In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 6, 7, 10-17, 19, and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,975,046 B2 in view of Gillberg ’541 (US 2013/0236541 A1), Kamada (US 5,384,130), and Fisher ("Milling of active pharmaceutical ingredients." Encyclopedia of Pharmaceutical Technology (2007) 2339-2351).
The conflicting claims (the claims of the ’046 patent) are directed to the crystalline hydrate of odevixibat recited in dependent claims 15-17 of the present application.  However, the conflicting claims are silent as to how those odevixibat crystals can be formulated to yield a pharmaceutical composition suitable for administration to the end user, i.e., a patient suffering from liver disease.  The teachings of Gillberg, Kamada, and Fisher, which are discussed above in the foregoing rejections under 35 U.S.C. 103, are incorporated by reference into this rejection.  It is the examiner’s position that those teachings compensate for the deficiencies in the conflicting claims.  By way of summary, a person having ordinary skill in the art would have been motivated to modify Formulation Example 17 (Gillberg ’541) by (i) substituting the odevixibat crystalline hydrate of conflicting claims 1-20 for the Example 14 IBAT inhibitor, (ii) substituting microcrystalline inert cores for the nonpareil spheres, and (iii) water for the 99% ethanol.  Applicant is referred to paragraphs 22, 23, 33, and 34 supra for additional motivation/rationale and for a discussion addressing the particle size and dose uniformity limitations.  In sum, it is appropriate to reject the claims on the ground of nonstatutory obviousness-type double patenting.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Claims 1-4, 6, 7, 10-17, 19, and 35 are rejected.  
Claim 9 is objected to.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
30 September 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611